CENTURY CASINOS, INC. AMENDED AND RESTATED 2 WHEREAS, Century Casinos, Inc. sponsors the 2005 Equity Incentive Plan for the benefit of certain of its officers, employees, directors and/or consultants; and WHEREAS, the Company wishes to amend the Plan to conform with the requirements of Code Section 409A; NOW THEREFORE, the Plan is hereby amended and restated as follows, effective as of 31 December 2008: SECTION1. Purpose; Definitions The purpose of the Plan is to give the Company a competitive advantage in attracting, retaining and motivating officers, employees, directors and/or consultants and to provide the Company and its Subsidiaries and Affiliates with a stock plan providing incentives that are directly linked to the profitability of the Company’s businesses and increases in Company stockholder value. For purposes of the Plan, the following terms shall have the respective meanings indicated: (a)“Affiliate” means a corporation or other entity controlled by, controlling or under common control with the Company. (b)“Award” means a Stock Option, Restricted Stock, Performance Unit, or other stock-based award granted pursuant to the terms of the Plan. (c)“Award Agreement”means any written or electronic agreement, contract or other instrument or document evidencing the grant of an Award, which may, but is not required to be, signed by a Participant. (d)“Award Cycle” means a period of consecutive fiscal years or portions thereof designated by the Plan Administrator over which Performance Units are to be earned. (e)“Board” means the Board of Directors of the Company. (f)“Cause” means, unless otherwise provided by the Plan Administrator in an Award Agreement, (i) “Cause” as defined in any Individual Agreement to which the Participant is a party, or (ii) if there is no such Individual Agreement or if it does not define Cause: (A) conviction of the Participant for committing a felony under federal law or the law of the state in which such action occurred, (B) fraud or dishonesty against the Company or in the course of fulfilling the Participant’s employment duties, (C) willful and deliberate failure on the part of the Participant to perform his or her employment or service-provider duties in any material respect, (D) illegal drug use or alcohol abuse on Company premises or at a Company sponsored event, (E) conduct by the Participant which in the good faith and reasonable determination of the Plan Administrator demonstrates gross unfitness to serve, (F) intentional, material violation by the Participant of any contract between the employee and the Company or of any statutory duty of the Participant to the Company, or (G) prior to a Change in Control, such other events as shall be determined by the Plan Administrator. The Plan Administrator shall, unless otherwise provided in an Individual Agreement with the Participant, have the sole discretion to determine whether “Cause” exists, and its determination shall be final. The foregoing definition shall not in any way preclude or restrict the right of the Company to discharge or dismiss the Participant for any other acts or omissions, but such other acts or omissions shall not be deemed, for purposes of the Plan, to constitute grounds for termination for Cause. For purposes of the foregoing definition, the term “Company” shall include Century Casinos, Inc. and any of its Subsidiaries or Affiliates. (g)“Change in Control” shall have the meaning set forth in Section 10(b). (h)“Code” means the Internal Revenue Code of 1986, as amended from time to time, and any successor thereto. (i)“Common Stock” means common stock, par value $.01 per share, of the Company. (j)“Company” means Century Casinos, Inc., a Delaware corporation. (k)“Covered Employee” means a Participant designated prior to the grant of Restricted Stock or Performance Units by the Plan Administrator who is or may be a “covered employee” within the meaning of Section 162(m)(3) of the Code in the year in which Restricted Stock or Performance Units are expected to be taxable to such Participant. (l)“Disability” means, unless otherwise provided by the Plan Administrator, (i) “Disability” as defined in any Individual Agreement to which the Participant is a party, or (ii) if there is no such Individual Agreement or it does not define “Disability,” (y) the inability of the Participant to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (z) the Participant is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and health plan covering employees of the participant's employer. (m)“Effective Date” means the original effective date of the Plan as set forth in Section 15. (n)“Eligible Individuals” mean directors, officers, employees and consultants (including advisors) of the Company or any of its Subsidiaries or Affiliates, and prospective employees and consultants who have accepted offers of employment or consultancy from the Company or its Subsidiaries or Affiliates; provided, however, that a consultant shall not be eligible for the grant of an Award of a Stock Option or Restricted Stock if, at the time of grant, a Form S-8 Registration Statement under the Securities Act (“Form S-8”) is not available to register either the offer or the sale of the Company’s securities to such consultant because of the nature of the services that the consultant is providing to the Company, because the consultant is not a natural person, or because of any other rule governing the use of Form S-8, unless the Company determines both (i) that such grant (A) shall be registered in another manner under the Securities Act (e.g., on a Form S-3 Registration Statement) or (B) does not require registration under the Securities Act in order to comply with the requirements of the Securities Act, if applicable, and (ii) that such grant complies with the securities laws of all other relevant jurisdictions. (o)“Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and any successor thereto. (p)“Fair Market Value” means the fair market value of a share of Common Stock determined as follows, unless otherwise provided by the Plan Administrator: (i)If the Common Stock is readily tradable on an established securities market (as determined under Section 409A of the Code and the regulations thereunder), its Fair Market Value will be the closing sales price for a share of Common Stock on the principal securities market on which it trades on the date for which it is being determined, or if no sale of the Common Stock occurred on that date, on the next preceding date on which a sale of shares of Common Stock occurred, as reported in The Wall Street Journal or such other source as the Plan Administrator deems reliable; or (ii)If the Common Stock is not readily tradable on an established securities market (as determined under Section 409A of the Code and the regulations thereunder), its Fair Market Value will be determined by the reasonable application of a reasonable valuation method that satisfies the requirements of Treas. Reg.
